UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 98-10882


                         MOHAMET SHERIFF NJIE,

                                                Plaintiff-Appellant,

                                      v.

                     LUBBOCK COUNTY, TEXAS, ET AL.,

                                                Defendants,

           LUBBOCK COUNTY, TEXAS; CINDY STINSON, Sergeant,
          Employee of Lubbock County Sheriff’s Department,
         also known as John Doe #1; GAYLAN MARTIN, Deputy,
         Employee of Lubbock County Sheriff’s Department,
              also known as John Doe #2; DEPUTY CUEVAS,
         Employee of Lubbock County Sheriff’s Department,
              also known as John Doe #4; ANTHONY MCADOO,
         Employee of Lubbock County Sheriff’s Department,
                      also known as John Doe #5,

                                                Defendants-Appellees.


            Appeal from the United States District Court
                 for the Northern District of Texas
                            (5:97-CV-74)

                             November 4, 1999

Before JONES and DENNIS, Circuit Judges, and PRADO*, District Judge.

PER CURIAM:*

            The court has carefully considered this appeal in light

of the briefs, oral arguments of counsel, and pertinent portions of



  *
      District Judge for the Western District of Texas, sitting by designation.
  *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
the record.      We find no abuse of discretion in any of the trial

court rulings appealed by Njie.

              To begin with, the court did not abuse its discretion in

denying the motion to change venue, particularly in light of the

fact that several seated jurors were not Lubbock County residents,

and Njie’s fear of juror bias among the Lubbock County resident

jurors is speculative on the record before us.               Additionally, the

district      court   carefully      reviewed    the    allegations   of    jury

misconduct and could easily have concluded that the jurors were not

unduly influenced, if at all, by extrinsic information while

reaching their verdict.

              The court did not abuse its discretion in evidentiary

rulings concerning exclusion of additional video tape evidence,

video tapes offered to impeach particular jail administrators,

evidence regarding Njie’s mental health history before his arrest,

expert witness testimony, and admission of a training video of an

attack on a jailor.       These decisions were reached after the proper

evidentiary considerations had been weighed, and we are not in a

position to disturb the trial court’s choices.

              As for the admission of polygraph results, we carefully

considered      the   arguments       pertaining       to   admissibility    and

reliability of the particular polygraph examinations in this case,

and   being     mindful   of   the    specific     procedural    circumstances

pertinent to their admission here, we find that the trial court did

not abuse its discretion, but our ruling is limited to the precise

facts and circumstances before the district court in this case.


                                        2
            For these reasons, the judgment of the district court is

AFFIRMED.




                                  3